               8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 1 of 9 - Page ID # 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                        District of

                                                                            Division



                                                                            )      Case No.   8:~owJ 7S                     s; 1
                                                                                                                                     en
                                                                            )                     (to be filled in by the Clerf ~0fficC/J

                                                                            )
                              Plaintiff(s)
                                                                            )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,            )      Jury Trial: (check one)    D    Yes      ~ No
please write "see attached" in the space and attach an additional           )
page with the full list of names.)
                                                                            )
                                -v-
                                                                            )
                                                                            )
r:-'                                                                        )
     l yso 1t
       ·
                 fr-0 h M~tsj r vt c..
                              Defendant(s)
                                                                            )
                                                                            )
(Write the full name of each defendant who is being sued. If the            )
names of all the defendants cannot fit in the space above, please           )
write "see attached" in the space and attach an additional page
with the full list of names.)                                               )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                              Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number                         {'":f/J) ~':flc€.q JL/ (A-6L 1n~rrezk!f' \f\~{o..y I l4 ~
                                                                       -~oV\• f<.OvW'tuSBfo ~Mu, i /,_,_C~&~M-4---------
                              E-mail Address


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                            Page 1 of 6
             8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 2 of 9 - Page ID # 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1
                              Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 2
                               Name
                               Job or Title    (if known)

                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 3
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 4
                               Name
                               Job or Title (({known)
                               Street Address
                               City and County
                               State and Zip Code




                                                                                        Page2 of 6
            8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 3 of 9 - Page ID # 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                                                                 C1to2) 'f~'t -'-t 3'8 t
II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                  0              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                  D              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In ·order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                                 Other federal law (specify the federal law):

                                  ti; o l fJte6         tk. K-c ~+ A: ~J~ o-" & (/. S. { onSfi¼fi or1,
                                 Relevant state law (specify, if known):   '-DO' Nt-bm.sl<A Re v,u4          ~A.tvl-e.5
                                Section 1./f--L/o'{ tWt'd lf(--11/S' tVV& J.'K-110
                  □              Relevant city or county law (specify, if known):




                                                                                                                            Page 3 of 6
             8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 4 of 9 - Page ID # 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments.: State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                            D             Failure to hire me.
                            D             Termination of my employment.
                            [;?"          Failure to promote me.
                            if            Failure to accommodate my disability.
                            0             Unequal terms and conditions of my employment.
                             ~            Retaliation.

                            0             Other acts (specify):    ~a. .
                                                                 ~~Y'~A6~--5~~-=-----"'-......,__--i,,l''t)~e,a,:~f~---------
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.           It is my best recollection that the alleged discriminatory acts occurred on date(s)



        C.           I believe that defendant(s) (check one):
                             ~            is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.

        D.           Defendant(s) discriminated against me based on my (check all that apply and explain):

                             □            race

                             □            color

                             □            gender/sex

                             □            religion

                             □            national origin

                             □            age (year of birth)     ____          (only when asserting a claim of age discrimination.)

                             □            disability or perceived disability (specify disability)

                                              'tea_,{1 fa,ck ok bn.@~~~~ fuwt +~J~ S½"-
        E.           The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                              Page4 of 6
             8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 5 of 9 - Page ID # 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the chargefiledwith the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




        B.          The Equal Employment Opportunity Commission (check one):
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)
                                          (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                          Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Oppottunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one): .


                            D             60 days or more have elapsed.
                            D             less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the cou1t to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.                                                                   ·
       -R~fV\OlJ(A.l l)i.it.iplM&d o4 1i,,l tiait1v.ff~ J. 01~ irttp-..~bl~ H~~-
      .,,,. Mi.1 s+ pt ov;k /rSl iA-luf re-lff .for s:-,(e,~ ,.,.e e,,-1-,"}1 ~.,J ot1 -fl,( .floor .f.ill
            e11t,.1". f&'k. pl-+,th:it<ui fl6.~~ l)e....f J                       .f ~ ~ I C M '
      -1"°"~":i1i AJ~VJ T"°"M ~"' h£W o-vVd ~ Tel\~ ~"' vw OW\ \) e~ c.v                         ~'~~
     . Poi'~ f l<Ai"'+/u~vK~ pl~                                                                                   ~,"«, ·
                                                                                                                        Page 5 of 6
             8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 6 of 9 - Page ID # 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:         Q    ?/J'3/1.0~()
                    Signature of Plaintiff                ~
                    Printed Name of Plaintiff[:/"

        B.          For Attorneys

                    Date of signing:         _   N/A
                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
 WAfJIL,~t    8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 7 of 9 - Page ID # 7
                   ~~ =1
      '$ {\
\,f @<;~1     5f"D,\IV "19aJij
                             •11,1~ I
                 8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 8 of 9 - Page ID # 8




      f   Het<-e.,Pl~11t/~1 ube fkf.. -ter~ _.'~JI.ff. 1o t-P}u fo ;llt:liv;Jt»l.s w ~ trto.,r',..'1
1
                                   'v,
~~ ~ o-r. ~ j '1 /85 s 11v-t {;f'I M Jrubi /; r; ~ c)P'Je;c, +I.a Re.Ila. 0:1:1-,r,1jar! Ac,-/.
rJtMrl-l-1 {/,f.s U5e f4 +e,t"' "C) eg.:f P .Jv te#K -1-iJ ~..,J ,'v :J w./5 J.. 6 t/(- ;J e,;rt,;,ty a,5
lultU'('-~fy u~f.
                   ML is o. u-~pl&l-e t,W\'J .'"w,pJe.x      ,~,IJ~I    J;.s+l't\,lf +<'OJ--" 6rtyl,"6~ wrtla a
 ()WlJ\ Vo~~"~~ Ovl'\t! 'fut-es fu, ,~wlt'lwl-Nf CwW\'0 ~y-n~ --it i(S "l\(n'·"':""''" E11jh,t, m
~hJ ~,,,,_,.,f5v ~SL ht;..<S l\tO u,-t~fHA\ C,o~por1e,rif. 'rCff sev-e,,..r~( t'e~on6,..
l(\C,/lJdilAg e-M~ ~ngv~e Jt-rti ~"4~01-1:' ~ d~ P~fte,                        ""'~e    ~ v,.e,,-ry 1;~,'+ul
    o.,lo,l,ifi -\-o ~    Md ~-H·e ;" t.n,Wb~.
            ~1'~ B'ljli'3'1 ~ J'\cl~ ~ e,,-tt--eol, tte ~ of Colt\to\ttni~+icrn ttlf -!we
~~ de~ i"'a.tJ,'Jv~ld ~ ~ve µm,~ (/1J~cSA C°'f"Ab; litr~ fwrl--Jtu/~tfy ~~
lt>:tle~ M'd .-(Mop<N'.t,.-~ ~fluJ 6~o\,<At> _c()viJ--11 wn(} -t--el°'#d '6i5Ve6 o.f' f~ihl )~lfl-)
~ e,Mpl ov ,v.e,t1if d.1 j l t, " " ~ ' c, n. ( g. If"" JtJ p..<A,fll(lS v.s. w1-Jt11Clf\i; :V\,)
- - - - - - - - - - - ( )Jtr,J t.a,se A.~ vs.1'y.sc,n f're1,h ,M~ it1c)
                                                             o,/l8/;;.a~
     ~ c' orJ ;"9ly, ~ e,~t.5 re fv .Su.I +o fro v/Je,
                                    1
                                                                 A6L l"~ p«t&r!-tM II ,·o 1,.ite6 {l,e
      ,r§r A~d~Ol\ ftw +ls err~ bv:JJ.                                                                  .
                        8:20-cv-00375-RGK-PRSE Doc # 1 Filed: 09/18/20 Page 9 of 9 - Page ID # 9
 _EEOC Form 161 (11/16)                                                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                                                DISMISSAL AND NOTICE OF RIGHTS
To:     Jonathan F. Ramos                                                                                           From:    St. Louis District Office
        2015 14th Street                                                                                                     1222 Spruce Street
        Columbus, NE 68601                                                                                                   Room 8.10Q
                                                                                                                             Saint Louis, MO 63103


      D                                         On behalf of person(s) aggrieved whose identity is
                                                CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                                               EEOC Representative                                                            Telephone No.

                                                                               Joseph J. Wilson,
 32E-2018-00692                                                                State & Local Program Manager                                                  (314) 539-7816
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                        discrimination to file your charge

      D             The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                    information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
              · . , _tt:,e,st~tute_s:,, ~C!- fin,d_,ing is made as to any other issues that might be construed as having been raised by this charge.
      [r}::'.';T~-~,:, EEO,,<}·~iS ?dopt~ci-'th'efindi~gs ~fthe state or local fair employment practices agency that investigated this charge .
            . :• .. ':_·~ ~   ;   . ~ . ', .•' . ·'   .:
                                                           0




                                                           •. ;   .· .:.
                                                                   '.                                                                         '


      o:_::/:o~~(?bfiefl; state)

                                                                                       - NOTIC.E OF SUIT RIGHTS -
                                                                               ·-(Seethe-additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimijnation Act, or the Age
Discrimination in Employment Act: This will be the only-notice of dismissaFarid of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsllit must be filed WITHIN 90.DAYS•ofyour receipt of this notice; or your right to sue based on this charge will bei
                                                            .     .       -.
                                                                           '
                                                                                  a
lost. (The time limit for filing suit based ori 'claim Linder state law 'mayt>eh:fifferent.) .. :· '. . ·• .

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This·'means that backP!1Y :d~e:f<?r· a.ny vio!ati~n~_ that_ occ_urred more than 2 years (3 years)
~~fore you file suit may not be collectible. · :"' "'._: · '. · :. -·- < · · ··: : :'.: : : _ >-: ', ' ·.· _             ·    ·
                                                                                                 .   I•..           •                     .       :   l   •




                                                                                                                                                              - AU6    J O 2821


Enclosures(s)                                                                                                                                                         (Date Mailed)
